DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendment filed on 07/30/2020 has been entered and fully considered.  
Claims 1, 12 and 16 have been amended.
Claim 17 is canceled.
Claims 1-16 and 18-20 are pending in Instant Application.
 Response to Arguments
Applicant's arguments filed 07/30/2020 have been fully considered but they are not persuasive. Regarding the argument, which states Ziyan nor Bell teach or suggest:   
	"divide the diagnostic request into a plurality of diagnostic requests each for one of the plurality of elements of information, retest the diagnostic request as a plurality of requests, and approve the diagnostic request for execution by the fleet vehicles responsive to receipt of a successful result of the retest of the diagnostic request as a plurality of requests".
Under the broadest reasonable of interpretation, Examiner would like to point to paragraphs [0057] and [0058] of the cited references Ziyan that illustrates “divide the diagnostic request into a plurality of diagnostic requests each for one of the plurality of elements of information, retest the diagnostic request as a plurality of requests”. Ziyan teaches a test consist of multiple tests that when a redo of test and upon successful redo of the test that are executed, the examiner interprets this reads on redo of test (which is a redo to the multiple test). Moreover, interprets that still Bells reads on the amended limitation “approve the diagnostic request for execution by the fleet vehicles responsive to receipt of a successful result of the retest of the diagnostic request as a plurality of requests” in combination of Ziyan.  Examiner interprets that upon a successful redo of the test (which would be approve of the multiple tests), approve the test (which would be approve of the multiple tests) in view of Bell. Therefore, Ziyan in view of Bell is maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, recites the limitation “a predefined timeout period” in line 3 renders the claim indefinite because it is unclear whether the limitation(s) was introduced into claim 1.  It is not known if “a predefined timeout period” are the same or not in claim 1. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, recites the limitation “a predefined timeout period” in line 5 renders the claim indefinite because it is unclear whether the limitation(s) was introduced twice.  It is not known if these two instances of “a predefined timeout period” are the same or not in claim 12. There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 20, recites the limitation “a predefined timeout period” in line 2 renders the claim indefinite because it is unclear whether the limitation(s) was introduced into claim 20.  a predefined timeout period” are the same or not in claim 12. There is insufficient antecedent basis for this limitation in the claim. 
Claims 2-11, 13-15 and 18-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on independent claims 1, 12 and 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-2 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL English translation of Ziyan (CN-105573296; previously recorded) in view of Bell (US- 2015/0094903; previously recorded).
	Regarding Claim 1, Ziyan discloses a system comprising: 
	a test environment (Ziyan: Para. [0036], lines 1-2, vehicle test environment module 2); and 
	a processor (Ziyan: Para. [0018], lines 1-2, the central processor board) programmed to
	 perform, on the test environment, a diagnostic request specifying a plurality of elements of information (Ziyan: Para. [0057], lines 1-4, The measurement calibration tool determines whether to activate the diagnostic test script according to the value of the calibration parameter, activates the diagnostic test script, and the diagnostic test script accesses the diagnostic database, and sends a diagnostic service request one by one according to the preset instruction statement, and obtains a corresponding message response)…
	otherwise, divide the diagnostic request into a plurality of diagnostic requests each for one of the plurality of elements of information, retest the diagnostic request as a plurality of requests (Ziyan: Para. [0058], Step 3.3) If multiple tests are required in one test, the test task module is automatically returned to step 3.1), and the diagnostic test script is repeatedly activated to complete the corresponding diagnostic service test)…
Examiner interprets that steps 3.1 and 3.3 teaches or suggest the diagnostic request contains multiple request that is divided into multiple of diagnostic request to be retested.
	Ziyan does not explicitly teach:
	responsive to receipt of a successful result of the diagnostic request from the test environment within a predefined timeout period, approve the diagnostic request for execution by fleet vehicles, and 
	…approve the diagnostic request for execution by the fleet vehicles responsive to receipt of a successful result of the retest of the diagnostic request as a plurality of requests.
	However, in the same field of endeavor, Bell teaches:
	responsive to receipt of a successful result of the diagnostic request (Bell: Para. [0068], lines 6-10, For example, the VCS may receive a remote development and/or diagnostic device request for communication and based on that request transmit a message to a driver in the vehicle if h/she would allow the device to communicate by either accepting or denying the communication linking) from the test environment within a predefined timeout period (Bell: Para. [0073], lines 2-4, the diagnostic routine has completed its analysis based on a trigger, timer, and/or other predefined variables), approve the diagnostic request for execution (Bell: Para. [0061], lines 4-7, The VCS may automatically approve the request to inspect one or more modules, and/or the system may display a message asking the driver for approval) by fleet vehicles (Bell:  Para. [0046], lines 11-12, The one or more vehicles may include, but is not limited to, an entire development fleet), and 
	…approve the diagnostic request for execution by the fleet vehicles (Bell: Para. [0070], lines 1-6, At step 514, based on the one or more diagnostic codes, the user of the diagnostic/development device may request to inspect one or more components for further analysis on the vehicle. The server may transmit an additional approval request to inspect one or more components in communication with the VCS) responsive to receipt of a successful result of the retest of the diagnostic request as a plurality of requests (Bell: Para. [0068], lines 6-10, For example, the VCS may receive a remote development and/or diagnostic device request for communication and based on that request transmit a message to a driver in the vehicle if h/she would allow the device to communicate by either accepting or denying the communication linking).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system as taught by Ziyan and combine responsive to receipt of a successful result of the diagnostic request from the test environment within a predefined timeout period, approve the diagnostic request for execution by fleet vehicles, and …approve the diagnostic request for execution by the fleet vehicles responsive to receipt of a successful result of the retest of the diagnostic request as a plurality of requests taught by Bell. One of ordinary skill in the art would have been motivated to make this modification in order to convey transmit the diagnostic instructions directly to the vehicle system without the use of wireless communication between the diagnostic device and the vehicle computing system. (Bell: Para. [0095], lines 8-11).
	Regarding claim 2, Ziyan in view of Bell teach the system of claim 1. Ziyan further teach wherein the processor is further programmed to, responsive to receipt of a successful result of the retested diagnostic request from the test environment within a predefined timeout period (Ziyan: Para. [0058], Step 3.3) If multiple tests are required in one test, the test task module is automatically returned to step 3.1), and the diagnostic test script is repeatedly activated to complete the corresponding diagnostic service test).

	approve the diagnostic request as a plurality of requests for execution by the vehicles.
	However, in the same field of endeavor, Bell teaches: 
	approve the diagnostic request as a plurality of requests for execution by the vehicles (Bell: Para. [0070], lines 1-6, At step 514, based on the one or more diagnostic codes, the user of the diagnostic/development device may request to inspect one or more components for further analysis on the vehicle. The server may transmit an additional approval request to inspect one or more components in communication with the VCS).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according to claim 1 taught by Ziyan in view Bell and combine approve the diagnostic request as a plurality of requests for execution by the vehicles taught by Bell. One of ordinary skill in the art would have been motivated to make this modification in order to convey transmit the diagnostic instructions directly to the vehicle system without the use of wireless communication between the diagnostic device and the vehicle computing system (Bell: Para. [0095], lines 8-11).
	Regarding claim 9, Ziyan in view of Bell teach the system of claim 1. Ziyan further teaches wherein the test environment includes a software simulation of controllers (Ziyan: Para. [0005], lines 1-3, The Hardware-in-the-Loop (HIL) test platform is a real-time processor running simulation model to simulate the running state of the controlled object through the I/O interface and the electronic control unit (Electronic Control Unit, ECU) under test)  and buses of a vehicle (Ziyan: Para. [0005], lines 6-7, The HIL test platform uses high-speed PHS bus communication and fault injection board to provide an effective platform tool for signal failure and ECU fault testing).

	Regarding claim 10, Ziyan in view of Bell teach the system of claim 1. Ziyan further teaches wherein the test environment includes a hardware setup of controllers (Ziyan: Para. [0005], lines 3-6, Connection, comprehensive and systematic testing of the ECU under
test. The hardware-in-the-loop system is a kind of semi-physical simulation. The actual controller is used to simulate the actual object, that is, the actual controller and the virtual object are combined to complete the system control) and buses of a vehicle (Ziyan: Para. [0005], lines 6-7, The HIL test platform uses high-speed PHS bus communication and fault injection board to provide an effective platform tool for signal failure and ECU fault testing).
Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziyan in view of Bell, and further in view of Daye et al. (US-2016/0269557; previously recorded).
	Regarding claim 3, Ziyan in view of Bell teach system of claim 1. Ziyan does not explicitly teach wherein the processor is further programmed to:
	 receive diagnostic requirements from a requester device; and 
	responsive to receipt of an unsuccessful result of the retested diagnostic request, send a notification to the requester device indicating rejection of the diagnostic requirements.  
	However, in the same field of endeavor, Bell teaches:
	responsive to receipt of an unsuccessful result of the retested diagnostic request (Bell: Para. [0068], lines 6-10, For example, the VCS may receive a remote development and/or diagnostic device request for communication and based on that request transmit a message to a driver in the vehicle if h/she would allow the device to communicate by either accepting or denying the communication linking), send a notification indicating rejection of the diagnostic requirements (Bell: Para. [0065], lines 9-13, Once the diagnostic routine has received the requested dataset based on a parameter including, but not limited to, a trigger, counter, and/or timer, the VCS may notify the device. The VCS may notify the device using several methods including, text message, e-mail message, and/or instant message).	
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according to claim 1 as taught by Ziyan in view Bell and combine responsive to receipt of an unsuccessful result of the retested diagnostic request, send a notification indicating rejection of the diagnostic requirements taught by Bell. One of ordinary skill in the art would have been motivated to make this modification in order to convey transmit the diagnostic instructions directly to the vehicle system without the use of wireless communication between the diagnostic device and the vehicle computing system (Bell: Para. [0095], lines 8-11).
	Neither Ziyan nor Bell teach:
	receive diagnostic requirements from a requester device.
	However, Daye teaches wherein the processor is further programmed to:
	receive diagnostic requirements from a requester device (Daye: Para. [0025], lines 2-4, data processing system 106 gathers diagnostic information regarding the service request from requester device 102).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according to claim 1 as taught by Ziyan in view Bell and combine receive diagnostic requirements from a requester device taught by Daye. One of ordinary skill in the art would have been motivated to make this modification in order to improve performance and to filter requests.
claim 4, the combination of Ziyan, Bell and Daye teach the system of claim 3. Ziyan does not explicitly teach wherein the diagnostic requirements specify the vehicles as a set of vehicle identification numbers.
	However, in the same field of endeavor, Bell teaches: 
	wherein the diagnostic requirements specify the vehicles as a set of vehicle identification numbers (Bell: Para. [0067], lines 1-4, At step 502, the server may receive a request from a wireless development/diagnostic device wanting to communicate with one or more vehicles using an identification code including, but not limited to, VIN).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according to claim 1 as taught by Ziyan in view Bell and combine wherein the diagnostic requirements specify the vehicles as a set of vehicle identification numbers taught by Bell. One of ordinary skill in the art would have been motivated to make this modification in order to convey transmit the diagnostic instructions directly to the vehicle system without the use of wireless communication between the diagnostic device and the vehicle computing system (Bell: Para. [0095], lines 8-11).
	Regarding claim 5, the combination of Ziyan, Bell and Daye the system of claim 3. Ziyan does not explicitly teach wherein the diagnostic requirements specify the vehicles as a make and model of vehicle.
	However, in the same field of endeavor, Bell teaches:
	wherein the diagnostic requirements specify the vehicles as a make and model of vehicle (Bell: Para. [0092], lines 1-3, an engineer may develop a diagnostic instruction for a fleet of vehicles built in the same module year and/or are the same make and model).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziyan in view of Bell, and further in view of Smith et al. (US-2005/0065678; previously recorded).
	Regarding claim 6, Ziyan in view of Bell teach the system of claim 1. Neither  Ziyan nor Bell further teach wherein the processor is further programmed to validate diagnostic data received in response to the diagnostic request against a data schema of an expected data format to determine whether the diagnostic request had a successful result.
	However, in the same field of endeavor, Smith teaches:
	wherein the processor is further programmed to validate diagnostic data received in response to the diagnostic request (Smith: Para. [0399], lines 1-5, The script 2502 may implement quality-control measures against the updates so as to prevent erroneous
information from destroying the usefulness of the script 2502. An expert tip master 2504 may be deployed to determine if the update is a valid update) against a data schema of an expected data format to determine whether the diagnostic request had a successful result (Smith: Para. [0394], The guided-diagnostics application architecture 2500 may be a logic engine that may be implemented in a script 2502. This script 2502 may be in a format such as XML or some extensible computer-readable format that may be edited, and devised to carry both the instructions and data (or at least links for the data)).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according to claim 1 taught by Ziyan in view Bell and combine the processor is further programmed to validate diagnostic data received in response to the diagnostic request against a data schema of an expected data format to determine whether the diagnostic request had a successful result taught by Smith. One of ordinary skill in the art would have been motivated to make this modification in order to convey information processing and .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziyan in view of Bell, and further in view of NPL English translation of Zhaoming (CN-104965507; previously recorded).
	Regarding claim 7, Ziyan in view of Bell teach the system of claim 1. Neither Ziyan nor Bell explicitly teach wherein the processor is further programmed to validate diagnostic data received in response to the diagnostic request to ensure that data values of the diagnostic data meet with definitions of data elements being requested by the diagnostic request.
	However, Zhaoming teaches:
	wherein the processor is further programmed to validate diagnostic data received in response to the diagnostic request to ensure that data values of the diagnostic data meet with definitions of data (Zhaoming:  Page 8, Paragraph 7, lines 1-3, Verify that the diagnostic service identifier and the diagnostic service sub-function identifier in the sixth subfile meet the diagnostic protocol definition; the diagnostic service request diagnostic data identifier meets the diagnostic protocol definition range) elements being requested by the diagnostic request (Zhaoming: Page 8, lines 8-10. the ECU unit physical addressing address meets the preset range; ECU Whether the addressing address of the unit diagnostic function meets the preset range).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according to claim 1 taught by Ziyan in view Bell and combine validate diagnostic data received in response to the diagnostic request to ensure that data values of the diagnostic data meet with definitions of data elements being requested by the .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziyan, Bell, and Zhaoming, and further in view of Chinnadurai et al. (US-2010/0324376; previously recorded).
	Regarding claim 8, the combination of Ziyan, Bell, and Zhaoming teach the system of claim 7. Neither Ziyan, Bell nor Zhaoming teach wherein the processor is further programmed to receive the diagnostic data over a wide-area network from the vehicles.
	However, Chinnadurai teaches:
	wherein the processor is further programmed to receive the diagnostic data over a wide-area network from the vehicles (sea at least Chinnadurai: Para. [0040], lines 1-6,  the vehicle diagnostic data collector/analyzer 10 can be coupled to a communication network 28, which can include any viable combination of devices and systems capable of linking computer-based systems, such as the Internet; an intranet or extranet; a local area network (LAN); a wide area network (WAN)).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system of claim 7 as taught in the combination of Ziyan, Bell, and Zhaoming and combine the processor is further programmed to receive the diagnostic data over a wide-area network from the vehicles taught by Chinnadurai. One of ordinary skill in the art would have been motivated to make this modification in order to perform the same functions of the system.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziyan in view of Bell, and further in view of Konrardy et al (US-2018/0075538; previously recorded).
	Regarding claim 11, Ziyan in view of Bell teach the system of claim 1. Ziyan nor Bell explicitly teach wherein the test environment includes one or more physical vehicles purposed for execution of tests of diagnostic requests.
	However, Konrardy teaches:
	wherein the test environment includes one or more physical vehicles purposed for execution of tests of diagnostic requests (Konrardy: Para. [0105], lines 1-10, At block 502, the effectiveness of an autonomous operation feature is tested in a controlled testing environment by presenting test conditions and recording the responses of the feature . The testing environment may include a physical environment in which the autonomous operation feature is tested in one or more vehicles 108. Additionally, or alternatively, the testing environment may include a virtual environment implemented on the server 140 or another computer system in which the responses of the autonomous operation feature are simulated).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system of claim 1 taught by Ziyan in view of Bell and combine the test environment includes one or more physical vehicles purposed for execution of tests of diagnostic requests taught by Konrardy. One of ordinary skill in the art would have been motivated to make this modification in order to improve the effective ness of the autonomous operation features.
Claims 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL English translation of Ziyan (CN-105573296; previously recorded) in view of Jan et al. (US-2015/0227406; previously recorded) and further in view of Bell (US- 2015/0094903; previously recorded).
	Regarding Claim 12, a method comprising: 
	performing, on a test environment (Ziyan: Para. [0036], lines 1-2, vehicle test environment module 2)…
	performing, on the test environment, the plurality of diagnostic requests to provide diagnostic data (Ziyan: Para. [0057], lines 1-4, The measurement calibration tool determines whether to activate the diagnostic test script according to the value of the calibration parameter, activates the diagnostic test script, and the diagnostic test script accesses the diagnostic database, and sends a diagnostic service request one by one according to the preset instruction statement, and obtains a corresponding message response).
	Ziyan does not explicitly teach:
	responsive to receipt of a successful result of the single diagnostic requirement from the test environment within a predefined timeout period, approving the single diagnostic requirement for execution by fleet vehicles; 
	…a single diagnostic requirement for a plurality of diagnostic codes; 
	otherwise, dividing the single diagnostic requirement for the plurality of diagnostic codes into a plurality of diagnostic requests each for a single one of the plurality of diagnostic codes; and 
	responsive to receipt of a successful result of the plurality of diagnostic requests from the test environment within a predefined timeout period, approving the plurality of diagnostic requests for execution by the fleet vehicles.
	However, in the same field of endeavor, Jan teaches:
…a single diagnostic requirement for a plurality of diagnostic codes (Jan: Para. [0042], 8-12, a code maybe generated based on parameter data corresponding to multiple parameters of a request. The generated code(s) may be combined to form a diagnostic identifier to identify the parameter data for a request); 
	otherwise, dividing the single diagnostic requirement for the plurality of diagnostic codes into a plurality of diagnostic requests each for a single one of the plurality of diagnostic codes (Jan: Para. [0138], At block 520, process 500 may include determining a diagnostic identifier (e.g., a first diagnostic identifier) for the first message by combining the generated plurality of codes. For example, diagnostic identifier 310 may be generated by combining (e.g., concatenating) each of the plurality of codes 362,364, 366, 368,370,372,374 together. *** Examiner interprets that the processor divides or sorts the diagnositic request by the diagnostic identifier for the  diagnostic requests into each for a single one of the plurality of diagnostic codes).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught by Ziyan and combine …a single diagnostic requirement for a plurality of diagnostic codes; otherwise, dividing the single diagnostic requirement for the plurality of diagnostic codes into a plurality of diagnostic requests each for a single one of the plurality of diagnostic codes as taught by Jan. One of ordinary skill in the art would have been motivated to make this modification in order to convey a relationship between requests may assist one in determining repeated or frequent requests, which can be useful to identify recurring problems and/or improve efficiency of operations (Jan: Para. [0051], lines 20-23).
	Neither Ziyan nor Jan teaches: 
responsive to receipt of a successful result of the single diagnostic requirement from the test environment within a predefined timeout period, approving the single diagnostic requirement for execution by fleet vehicles; and 
	responsive to receipt of a successful result of the plurality of diagnostic requests from the test environment within a predefined timeout period, approving the plurality of diagnostic requests for execution by the fleet vehicles.	
	However, in the same field of endeavor, Bell teaches:
	responsive to receipt of a successful result of the single diagnostic requirement (Bell: Para. [0068], lines 6-10, For example, the VCS may receive a remote development and/or diagnostic device request for communication and based on that request transmit a message to a driver in the vehicle if h/she would allow the device to communicate by either accepting or denying the communication linking) from the test environment within a predefined timeout period (Bell: Para. [0073], lines 2-4, the diagnostic routine has completed its analysis based on a trigger, timer, and/or other predefined variables), approving the single diagnostic requirement for execution (Bell: Para. [0061], lines 4-7, The VCS may automatically approve the request to inspect one or more modules, and/or the system may display a message asking the driver for approval) by fleet vehicles (Bell:  Para. [0046], lines 11-12, The one or more vehicles may include, but is not limited to, an entire development fleet); 
		responsive to receipt of a successful result of the plurality of diagnostic requests (Bell: Para. [0068], lines 6-10, For example, the VCS may receive a remote development and/or diagnostic device request for communication and based on that request transmit a message to a driver in the vehicle if h/she would allow the device to communicate by either accepting or denying the communication linking) from the test environment within a predefined timeout he diagnostic routine has completed its analysis based on a trigger, timer, and/or other predefined variables), approving the plurality of diagnostic requests for execution (Bell: Para. [0061], lines 4-7, The VCS may automatically approve the request to inspect one or more modules, and/or the system may display a message asking the driver for approval.*Examiner interpret that VCS can execution signal approve or a plurality of approvals) by fleet vehicles (Bell:  Para. [0046], lines 11-12, The one or more vehicles may include, but is not limited to, an entire development fleet).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught by Ziyan in view of Jan and combine responsive to receipt of a successful result of the single diagnostic requirement from the test environment within a predefined timeout period, approving the single diagnostic requirement for execution by fleet vehicles; and responsive to receipt of a successful result of the plurality of diagnostic requests from the test environment within a predefined timeout period, approving the plurality of diagnostic requests for execution by the fleet vehicles as taught by Bell. One of ordinary skill in the art would have been motivated to make this modification in order to convey transmit the diagnostic instructions directly to the vehicle system without the use of wireless communication between the diagnostic device and the vehicle computing system. (Bell: Para. [0095], lines 8-11).
	Regarding claim 13, the combination of Ziyan, Jan and Bell teaches the method of claim 12. Ziyan does not explicitly teach receiving the diagnostic requirement from a requester device. 	However, in the same field of endeavor, Jan teaches:
The request can be an internal request or a request, from a computing device (e.g., a mobile phone), to one or more enterprise computer systems).	
	 Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught in the combination of Ziyan, Jan and Bell and combine receiving the diagnostic requirement from a requester device as taught by Jan. One of ordinary skill in the art would have been motivated to make this modification in order to convey a relationship between requests may assist one in determining repeated or frequent requests, which can be useful to identify recurring problems and/or improve efficiency of operations (Jan: Para. [0051], lines 20-23).
	Neither Ziyan nor Jan teaches:
	responsive to receipt of an unsuccessful result of the plurality of diagnostic requests, sending a notification to the requester device indicating rejection of the diagnostic requirement.
	However, in the same field of endeavor, Bell teaches:
	responsive to receipt of an unsuccessful result of the plurality of diagnostic requests (Bell: Para. [0068], lines 6-10, For example, the VCS may receive a remote development and/or diagnostic device request for communication and based on that request transmit a message to a driver in the vehicle if h/she would allow the device to communicate by either accepting or denying the communication linking), sending a notification indicating rejection of the diagnostic requirement (Bell: Para. [0065], lines 9-13, Once the diagnostic routine has received the requested dataset based on a parameter including, but not limited to, a trigger, counter, and/or timer, the VCS may notify the device. The VCS may notify the device using several methods including, text message, e-mail message, and/or instant message).

	Regarding claim 15, the combination of Ziyan, Jan and Bell teach the method of claim 12. Ziyan further teaches:
	wherein the test environment includes at least two of (i) a software simulation of controllers (Ziyan: Para. [0005], lines 1-3, The Hardware-in-the-Loop (HIL) test platform is a real-time processor running simulation model to simulate the running state of the controlled object through the I/O interface and the electronic control unit (Electronic Control Unit, ECU) under test) and buses of a vehicle (Ziyan: Para. [0005], lines 6-7, The HIL test platform uses high-speed PHS bus communication and fault injection board to provide an effective platform tool for signal failure and ECU fault testing)., (ii) a hardware setup of controllers and buses of a vehicle (Ziyan: Para. [0005], lines 3-6, Connection, comprehensive and systematic testing of the ECU under test. The hardware-in-the-loop system is a kind of semi-physical simulation. The actual controller is used to simulate the actual object, that is, the actual controller and the virtual object are combined to complete the system control), or.	
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziyan, Jan and Bell as applied to claims 12, and further in view of Smith et al.  (US-2005/0065678; previously recorded).
	Regarding claim 14, the combination of Ziyan, Jan and Bell teach the method of claim 12. Neither Ziyan, Jan nor Bell teach:
	 further comprising validating the diagnostic data against a data schema of an expected data format and to ensure that data values of the diagnostic data meet with definitions of data elements being requested by the diagnostic request to determine whether the diagnostic request had a successful result.
	However, Smith teaches:
	further comprising validating the diagnostic data against a data schema of an expected data format (Smith:  Para. [0399], lines 1-5, The script 2502 may implement quality-control measures against the updates so as to prevent erroneous information from destroying the usefulness of the script 2502. An expert tip master 2504 may be deployed to determine if the update is a valid update)  and to ensure that data values of the diagnostic data meet with definitions of data elements being requested by the diagnostic request to determine whether the diagnostic request had a successful result (Smith: Para. [0394], The guided-diagnostics application architecture 2500 may be a logic engine that may be implemented in a script 2502. This script 2502 may be in a format such as XML or some extensible computer-readable format that may be edited, and devised to carry both the instructions and data (or at least links for the data)).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 12 taught n the combination of Jan, validating the diagnostic data against a data schema of an expected data format and to ensure that data values of the diagnostic data meet with definitions of data elements being requested taught by Smith. One of ordinary skill in the art would have been motivated to make this modification in order to convey information processing and data management systems may be integrated with vehicle diagnostic and information system (Smith:  Para. [0002], lines 3-5).
Claim 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jan et al. (US-2015/0227406; previously recorded) in view of  NPL English translation of Ziyan (CN-105573296; previously recorded), and further in view of Bell (US- 2015/0094903; previously recorded).
	Regarding Claim 16, Jan discloses a non-transitory computer-readable medium comprising instructions (Jan: Para. [0038], lines 1-6, The term "machine-readable storage medium" includes, but is not limited to, portable or non-portable storage devices, optical storage devices, and various other mediums capable of storing, containing, or carrying instruction(s) and/or data. A machine-readable medium may include a non-transitory medium) that, when executed by a processor (Jan: Para. [0052], lines 7-11, A memory storage device can be accessible to the processor(s) and can include instructions stored thereon which, when executed by the processor(s), cause the processor(s) to implement one or more operations), cause the processor to: 
	receive a single diagnostic request from a requester device (Jan: Para. [0041], lines 6-8, The request can be an internal request or a request, from a computing device (e.g., a mobile phone), to one or more enterprise computer systems), the single diagnostic request specifying a plurality of diagnostic codes (Jan: Para. [0042], 8-12, a code maybe generated based on parameter data corresponding to multiple parameters of a request. The generated code(s) may be combined to form a diagnostic identifier to identify the parameter data for a request), and 
	…the single diagnostic request (Jan: Para. [0046], lines 12-14, diagnostic data may include data corresponding to one or more requests. For example, diagnostic data may include
data (e.g., parameter data) corresponding to a request); 
	otherwise, divide the single diagnostic request into a plurality of diagnostic requests each for a single diagnostic code (Jan: Para. [0138], At block 520, process 500 may include determining a diagnostic identifier (e.g., a first diagnostic identifier) for the first message by combining the generated plurality of codes. For example, diagnostic identifier 310 may be generated by combining (e.g., concatenating) each of the plurality of codes 362,364, 366, 368,370,372,374 together).
	Jan does not explicitly teach: 
	perform, on a test environment…
	responsive to receipt of a successful result of the diagnostic request from the test environment within a predefined timeout period, approve the single diagnostic request for execution by fleet vehicles; 
	perform, on the test environment, the plurality of diagnostic requests to provide diagnostic data; and 
	responsive to receipt of a successful result of the plurality of diagnostic requests from the test environment within predefined success parameters, approve the plurality of diagnostic requests for execution by fleet vehicle; and 
responsive to receipt of an unsuccessful result of the plurality of diagnostic requests, sending a notification to the requester device indicating rejection of the single diagnostic request.  
	However, in the same field of endeavor, Ziyan teaches:
	perform, on a test environment (Ziyan: Para. [0036], lines 1-2, vehicle test environment module 2)… and 
	perform, on the test environment, the plurality of diagnostic requests to provide diagnostic data (see at least Ziyan: Para. [0057], lines 1-4, The measurement calibration tool determines whether to activate the diagnostic test script according to the value of the calibration parameter, activates the diagnostic test script, and the diagnostic test script accesses the diagnostic database, and sends a diagnostic service request one by one according to the preset instruction statement, and obtains a corresponding message response).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught by Jan and combine perform, on a test environment… and  perform, on the test environment, the plurality of diagnostic requests to provide diagnostic data as taught by Ziyan. One of ordinary skill in the art would have been motivated to make this modification in order to convey High performance, high efficiency and accuracy, and improve testing efficiency (Ziyan: Para. [0028], line 4).
	Neither Jan or Ziyan teaches: 
	responsive to receipt of a successful result of the diagnostic request from the test environment within a predefined timeout period, approve the single diagnostic request for execution by fleet vehicles; 
and 
	responsive to receipt of an unsuccessful result of the plurality of diagnostic requests, sending a notification to the requester device indicating rejection of the single diagnostic request. 
However, in the same field of endeavor, Bell teaches:
	responsive to receipt of a successful result of the diagnostic request from the test environment within a predefined timeout period (Bell: Para. [0068], lines 6-10, For example, the VCS may receive a remote development and/or diagnostic device request for communication and based on that request transmit a message to a driver in the vehicle if h/she would allow the device to communicate by either accepting or denying the communication linking), approve the single diagnostic request for execution (see at least Bell: Para. [0061], lines 4-7, The VCS may automatically approve the request to inspect one or more modules, and/or the system may display a message asking the driver for approval) by fleet vehicles (Bell: Para. [0046], lines 11-12, The one or more vehicles may include, but is not limited to, an entire development fleet); 
	responsive to receipt of a successful result of the plurality of diagnostic requests from the test environment within predefined success parameters (Bell: Para. [0068], lines 6-10, For example, the VCS may receive a remote development and/or diagnostic device request for communication and based on that request transmit a message to a driver in the vehicle if h/she would allow the device to communicate by either accepting or denying the communication linking), approve the plurality of diagnostic requests for execution (see at least Bell: Para. [0061], lines 4-7, The VCS may automatically approve the request to inspect one or more modules, and/or the system may display a message asking the driver for approval.*Examiner interpret that VCS can execution signal approve or a plurality of approvals) by fleet vehicles (Bell: Para. [0046], lines 11-12, The one or more vehicles may include, but is not limited to, an entire development fleet); and 	
	responsive to receipt of an unsuccessful result of the plurality of diagnostic requests (Bell: Para. [0068], lines 6-10, For example, the VCS may receive a remote development and/or diagnostic device request for communication and based on that request transmit a message to a driver in the vehicle if h/she would allow the device to communicate by either accepting or denying the communication linking), sending a notification to the requester device indicating rejection of the single diagnostic request (Bell: Para. [0065], lines 9-13, Once the diagnostic routine has received the requested dataset based on a parameter including, but not limited to, a trigger, counter, and/or timer, the VCS may notify the device. The VCS may notify the device using several methods including, text message, e-mail message, and/or instant message).  
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify non-transitory computer-readable medium as taught by Jan in view Ziyan and combine responsive to receipt of a successful result of the diagnostic request from the test environment within a predefined timeout period, approve the single diagnostic request for execution by fleet vehicles; responsive to receipt of a successful result of the plurality of diagnostic requests from the test environment within predefined success parameters, approve the plurality of diagnostic requests for execution by fleet vehicle; and responsive to receipt of an unsuccessful result of the plurality of diagnostic requests, sending a notification to the requester device indicating rejection of the single diagnostic request  as taught by Bell. One of ordinary skill in the art would have been motivated to make this modification in order to convey transmit 
	Regarding claim 19, the combination of Jan, Ziyan and Bell teaches the non-transitory computer-readable medium of claim 16. Jan does not explicitly teach:
	wherein the test environment includes at least two of (i) a software simulation of controllers and buses of a vehicle, (ii) a hardware setup of controllers and buses of a vehicle, or (iii) one or more vehicles purposed for execution of tests of diagnostic requests.
	However, in the same field of endeavor, Ziyan teaches:
 Ziyan further teaches wherein the test environment includes at least two of (i) a software simulation of controllers (Ziyan: Para. [0005], lines 1-3, The Hardware-in-the-Loop (HIL) test platform is a real-time processor running simulation model to simulate the running state of the controlled object through the I/O interface and the electronic control unit (Electronic Control Unit, ECU) under test) and buses of a vehicle, (Ziyan: Para. [0005], lines 3-6, Connection, comprehensive and systematic testing of the ECU under test. The hardware-in-the-loop system is a kind of semi-physical simulation. The actual controller is used to simulate the actual object, that is, the actual controller and the virtual object are combined to complete the system control) (ii) a hardware setup of controllers and buses of a vehicle (Ziyan: Para. [0005], lines 3-6, Connection, comprehensive and systematic testing of the ECU under test. The hardware-in-the-loop system is a kind of semi-physical simulation. The actual controller is used to simulate the actual object, that is, the actual controller and the virtual object are combined to complete the system control), or (iii) one or more vehicles purposed for execution of tests of diagnostic requests.  
Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the non-transitory computer-readable medium of claim 16 as taught in the combination of Jan, Ziyan and Bell and combine wherein the test environment includes at least two of (i) a software simulation of controllers and buses of a vehicle, (ii) a hardware setup of controllers and buses of a vehicle, or (iii) one or more vehicles purposed for execution of tests of diagnostic requests as taught by Ziyan. One of ordinary skill in the art would have been motivated to make this modification in order to convey High performance, high efficiency and accuracy, and improve testing efficiency (Ziyan: Para. [0028], line 4).
	Regarding claim 20, the combination of Jan, Ziyan and Bell teaches the non-transitory computer-readable medium of claim 16. Neither Jan nor Ziyan explicitly teach:
	 wherein the predefined success parameters include receipt of the successful result within a predefined timeout period.
	However, in the same field of endeavor, Bell teaches:
	wherein the predefined success parameters include receipt of the successful result (Bell: Para. [0068], lines 6-10, For example, the VCS may receive a remote development and/or diagnostic device request for communication and based on that request transmit a message to a driver in the vehicle if h/she would allow the device to communicate by either accepting or denying the communication linking) within a predefined timeout period (Bell: Para. [0073], lines 2-4, the diagnostic routine has completed its analysis based on a trigger, timer, and/or other predefined variables).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the non-transitory computer-readable medium according to claim 16 taught in the combination of Jan, Ziyan and Bell and combine wherein the predefined success .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jan, Ziyan and Bell as applied to claims 16 above, and further in view of Smith et al.  (US-2005/0065678; previously recorded).
	Regarding claim 18, the combination of Jan, Ziyan, and Bell teach the non-transitory computer-readable medium of claim 16.  Neither Jan, Ziyan nor Bell teach: 
	wherein the predefined success parameters comprise validating the diagnostic data against a data schema of an expected data format and to ensure that data values of the diagnostic data meet with definitions of data elements being requested by the diagnostic request to determine whether the diagnostic request had a successful result.	
	However, Smith teaches:
	wherein the predefined success parameters comprise validating the diagnostic data against a data schema of an expected data format (Smith:  Para. [0399], lines 1-5, The script 2502 may implement quality-control measures against the updates so as to prevent erroneous information from destroying the usefulness of the script 2502. An expert tip master 2504 may be deployed to determine if the update is a valid update)and to ensure that data values of the diagnostic data meet with definitions of data elements being requested by the diagnostic request to determine whether the diagnostic request had a successful result (Smith: Para. [0394], The guided-diagnostics application architecture 2500 may be a logic engine that may be implemented in a script 2502. This script 2502 may be in a format such as XML or some extensible computer-readable format that may be edited, and devised to carry both the instructions and data (or at least links for the data)).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the non-transitory computer-readable medium according to claim 16 taught n the combination of Jan, Ziyan and Bell and combine validating the diagnostic data against a data schema of an expected data format and to ensure that data values of the diagnostic data meet with definitions of data elements being requested taught by Smith. One of ordinary skill in the art would have been motivated to make this modification in order to convey information processing and data management systems may be integrated with vehicle diagnostic and information system (Smith:  Para. [0002], lines 3-5).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462.  The examiner can normally be reached on M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.U./Examiner, Art Unit 3663